DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 11/06/2020. Claims 1-27 are presented for examination.

Allowable Subject Matter
2.    Claims 1-27, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
3.    The following is an examiner’s statement of reasons for allowance:
The best prior art of record, Wendan et al. (CN 109002270) discloses a system and a method for launching applications in a vehicle with a dashboard screen 302, the system comprising: a computing device 112 embedded in the vehicle, the computing device connected to the dashboard screen and a control display; and an operating system installed on the computing device, the operating system running a multi-display controller (304, 306, 308) and one or more applications; wherein the multi-display controller is to receive a request from the control display for launching an application, wherein the computing device is a single integrated circuit (112), a device including a plurality of chips integrated onto a motherboard, or a device including a plurality of integrated circuits (see fig. 1). See paragraphs 97-119. Wendan also discloses a non-transitory machine-readable medium having instructions stored 
Furuta (US 20120046808) discloses an in-vehicle navigation apparatus and a cellular phone intercommunicate with each other by connecting a Bluetooth communication link, when a changeover relative to an application program is determined in one of the in-vehicle navigation apparatus and the cellular phone, an application program synchronization operation is executed such that the application program stored in the in-vehicle navigation apparatus and the application program stored in the cellular phone become identical to each other. See paragraphs 8-9 and 38-40.
However, neither Wenda or Furuta, nor the combination thereof, discloses systems and methods for selecting a control mode to launch an application in a vehicle with a dashboard screen including a computing device embedded therein, wherein the computing device, includes an operating system for running a multi-display controller and other applications, in the vehicle.
With respect to an example claim, claim 1 explicitly discloses the multi-display controller is to receive a request from the control display for launching an application, determine a control mode used to launch the application based on an integration level indicator of the application, wherein the integration level indicator indicating a pattern of user interactions to operate the application after the application is launched. These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791. The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mahmood can be reached on 571 -272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/
Primary Examiner, Art Unit 2612

02/17/2021